Citation Nr: 1133979	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1986 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim of entitlement to service connection for plantar fasciitis and assigned the same an initial 10 percent disability rating, effective December 16, 2003. 

The Board remanded the claim in June 2010 and the case now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App.97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

As further discussed below, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, in resolving all doubt in favor of the Veteran, the Board concludes that the Veteran's bilateral foot disability warrants the assignment of separate ratings of 10 percent for each foot under DC 5284, effective December 16, 2003, the effective date of service connection, in place of the current single 10 percent rating for a bilateral foot disability.  In this case, the "benefit-of-the-doubt" rule applies, and the claim is therefore granted.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 



FINDINGS OF FACT

Since December 16, 2003, the effective date of service connection, the Veteran's bilateral foot disability is manifested by subjective complaints of pain, tenderness, and swelling on manipulation of the feet.  The objective evidence shows normal alignment, neurological and skin examination, and reflexes.  There is no instability.  X-ray examination demonstrates mild osteoarthritis of the toe joints and minimal hallux valgus and hallux rigidus, bilaterally.  These manifestations produce no more than moderate bilateral foot disability.


CONCLUSIONS OF LAW

1.  Since December 16, 2003, the effective date of service connection, the criteria for an initial 10 percent rating for a right foot disability, characterized by plantar fasciitis, hallux valgus, hallux rigidus and osteoarthritis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5276, 5279, 5284 (2010).

2.  Since December 16, 2003, the effective date of service connection, the criteria for an initial 10 percent rating for a left foot disability, characterized by plantar fasciitis, hallux valgus, hallux rigidus and osteoarthritis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5276, 5279, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (West 2002 & Supp. 2010).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his bilateral foot disabilities from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his bilateral foot disabilities was granted and an initial rating was assigned in the April 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Veteran has also been afforded VA examinations in May 2004 and in November 2010 in order adjudicate his initial rating claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's bilateral foot disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary. 

As indicated previously, the Board remanded this case in June 2010 in order to afford the Veteran a more recent VA examination in order to determine the current nature and etiology of his bilateral foot disabilities.  As discussed in the preceding paragraphs, the Veteran underwent a VA examination in November 2010 that is adequate to now decide his claim.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Veteran. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Veteran. App. 119 (1999); Hart v. Mansfield, 21 Veteran. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.   It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45 (2010). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38C.F.R. § 4.71a , Diagnostic Code 5003 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

The Veteran is currently in receipt of a 10 percent rating for plantar fasciitis (claimed as fallen arches, bilaterally) under DC 5299-5279.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders listed under 38 C.F.R. § 4.71a.  DC 5279 contemplates unilateral or bilateral anterior metatarsalgia (Morton's disease).  The Board finds that other relevant diagnostic codes include 5003, which pertains to osteoarthritis, 5278, which pertains to pes cavus, 5280, which pertain to hallux valgus, 5281, which pertains to hallux rigidus, and DC 5284, which pertains to other foot injuries. 

The Board finds that because the Veteran has not been diagnosed with flatfoot, weak foot, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones, those diagnostic codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5282, 5283 (2010).  Specifically, the medical evidence of record specifically finds that the Veteran does not suffer from any of those conditions.

Diagnostic Code 5279 provides for a 10 percent evaluation for unilateral or bilateral anterior metatarsalgia (Morton's disease).  38 C.F.R. § 4.71a, DC 5279.  The maximum schedular rating under this code is 10 percent.  However, the Board finds that although the RO rated the Veteran under this code, because there is no evidence that the Veteran in fact suffers from Morton's disease or a neurological disability related to the feet, that diagnostic code is not the most analgous code available for rating purposes and a higher rating is not warranted under that code.

In that regard, the Board finds that Diagnostic Code 5284 is more appropriate in this instance because it can be interpreted to include all foot manifestations that contribute to the Veteran's current foot disability symptoms and manifestations, including plantar fasciitis, hallux valgus and hallux rigidus, and osteoarthritis.  DC 5284 provides for a 10 percent evaluation for a moderate foot injury.  A 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is warranted for a severe foot injury.  38 C.F.R. § 4.71a, DC 5284.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. 

The medical evidence of record reflects that on May 2004 VA examination, the Veteran reported that he had been using arch supports since 1991.  There was pain and stiffness, but no weakness, swelling, redness, or fatigability reported.  There were three days in the previous year in which he could not work due to his foot pain.  After standing or walking for 30 minutes he had foot pain.  If he didn't use arch supports, he would have immediate pain on standing or walking.  He would use pain medication, such as Aleve, approximately three times per week for the pain.  He wore the arch supports at home as well due to pain.  He was limited in his ability to walk for more than 30 minutes or to run for any length of time.  Physical examination revealed normal inspection of the feet.  The doraslis pedis and posterior tibial pulses were equal.  Each foot was in good alignment.  There was no swelling, bruising, ecchymosis, redness, or increased warmth of either feet.  Range of motion of the ankles was normal.  There was no pain on range of motion of the ankle or toes.  Range of motion of the toes was normal.  The Veteran reported having pain, weakness, fatigue, and lack of endurance after walking.  There was no edema, instability, or weakness on examination.  There was mild tenderness at the medial part of the arch of the feet.  There was no evidence of flat foot.  Gait was normal.  There was no evidence of callosities, skin breakdown, or unusual shoe wear pattern.  There was normal posture.  There was no evidence of hammertoes, high arch, clawfoot, or other deformities.  X-ray examination of the feet was normal.  The diagnosis was plantar fasciitis with mild functional loss due to pain.  

Private treatment records reflect that in August 2005, the Veteran reported having pain beneath the right and left arch and heel.  The pain had progressed over the previous few years.  He stood on concrete floors at work and climbed some ladders and stairs.  Examination revealed pain on palpation at the plantar-medial aspect of both heels and at the arches.  The right arch and the left heel were the most painful areas.  There was no edema or erythema.  Pulses were normal.  Skin inspection was unremarkable except for some dryness of the skin and mild maceration of the right 3rd and 4th and the left 4th interspaces.  X-ray examination was unremarkable, bilaterally.  The impression was plantar fasciitis, pain in the foot, and cavus foot.  The Veteran received steroid injections, had his feet strapped, was instructed on icing the feet and stretching exercise, and was prescribed medication for inflammation.  

In September 2006, the same private physician submitted a statement that the Veteran had returned to his office six weeks after the initial August 2005 visit and had received a second set of steroid injections.  The physician also stated that the Veteran had returned to her office in June 2005, though it appears she must have meant June 2006, with worse left heel pain.  He presented at that time with an antalgic gait and he was tender beneath both heels at the origin of the long plantar ligament and quadrates plantae and at the point where the ligaments extended through the medial arch area.  He received a left heel injection and both feet were strapped.  He was then casted for orthotics which were helping but were also causing some pain at the ball of the foot.  He had since received another steroid injection and foot strapping, with little relief.  The physician felt that the Veteran had severe pain in his feet.  

On November 2010 VA examination, the Veteran reported having pain and tenderness on the plantar surfaces of both feet, mostly at the arches and heels.  The pain was aggravated by weight-bearing and walking, especially after periods of immobility.  He reported having pain, swelling, heat, redness, stiffness, and fatigability, bilaterally.  He had flare-ups one to three times per month that occurred after extended walking.  He would then feel the need to sit down.  He was able to stand for fifteen to thirty minutes and walk about a quarter of a mile.  The pain could be alleviated by wearing orthotics and taking Ultram.  He had had steroid injections and had worn splints in the past with some relief.  The condition had overall improved.  Applying cold and heat to the feet partially improved the symptoms.  Physical examination revealed no evidence of swelling, instability, weakness, or abnormal weight bearing of either foot.  There was evidence of painful motion and tenderness.  The painful motion was found on testing the dorsiflexion of the toes and feet, showing mild flinching.  There was tenderness at the arches.  There was  no evidence of a skin or vascular abnormity, claw foot, or malunion of the bones.  X-ray examination showed minimal or borderline hallux valgus deformities and mild hallux rigidus, bilaterally.  There was mild osteoarthritis of the cuneiform metatarsal joints and mild osteoarthritis and flexion deformities of the interphalangeal joints of the second through the fifth toes of each foot.  There was mild diffuse subcutaneous swelling, especially in the right foot.  The examiner diagnosed the Veteran with plantar fasciitis, bilaterally, hallux valgus and hallux rigidis, bilaterally, and mild osteoarthritis and flexion deformities of the interphalangeal joints of the second through fifth toes of both feet.  The examiner concluded that the diagnoses were all related to the Veteran's plantar fasciitis.  The disability had significant effects on the Veteran's occupation in that he had been assigned to different duties due to pain and had been placed on profile a few times when he was unable to work overtime hours.  The disability prevented the Veteran from playing sports, and had moderate effects on his ability to exercise, recreate, travel and attend to some activities of daily living.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected bilateral foot disability is moderate in degree in each foot and warrants a separate 10 percent rating for each foot.  This 10 percent rating replaces the 10 percent rating the RO assigned for a bilateral foot disability under DC 5279 because the Board finds that the Veteran's foot disabilities are better evaluated under DC 5284, and that they warrant two separate ratings, one for each foot.  To that extent, the Veteran's disability involves constant pain and ache at the heel and arch of each foot that is aggravated by standing and walking.  There is tenderness to palpation in both feet with some flinching on range of motion testing of the ankle and toes.  Additionally, the Veteran has osteoarthritis in the left and right toes and hallux valgus and hallux rigidus bilaterally, which, on November 2010 VA examination, were determined to be related to his service-connected plantar fasciitis.  His bilateral foot disability had been found on VA examination to have moderate affects on the Veteran's ability to tend to some activities of daily living and significant effects on his ability to stand for prolonged periods of time at work.  He has also been consistently described to have rather significant foot pain.  Thus, having evaluated the combined symptomatology of the Veteran's foot disabilities, the Board finds that the Veteran's disabilities of the feet most nearly approximate a moderate foot injury under DC 5284 and warrant a separate 10 percent rating for each foot.  However, a higher 20 percent rating is not warranted for either foot because the evidence does not support a finding that the bilateral foot disabilities are moderately severe in nature.  In that regard, although the Veteran's private physician described the Veteran's foot pain as severe, the evidence does not otherwise support a higher rating.  On both the May 2004 and November 2010 VA examinations, the Veteran's foot pain was not found to be moderately severe, and there was no evidence of such symptoms as swelling or redness.  There was some pain and tenderness on palpation, however, there was no evidence of faulty alignment, abnormal gait, diminished reflexes, skin abnormality, or other loss of function of the feet.  There was no evidence of instability of the feet.  The available private records also do not demonstrate any of these findings.  Thus, the Board finds that the Veteran's current symptoms, including foot pain mostly relieved with orthotics and pain medication, are appropriately compensated for in the separate 10 percent ratings under DC 5284. 

Turning to the other applicable codes, the Board finds that although in August 2005, the Veteran's private physician diagnosed the Veteran with cavus foot, there is no other indication that the Veteran suffers from pes cavus, and none was found on subsequent VA examination.  Thus, DC 5278, claw foot, does not provide a higher rating.  DC 5280 and 5281, which pertain to hallux valgus and hallux rigidus, also do not provide for higher ratings, as the Veteran's toe deformity was found to be mild in degree, only, and therefore a higher rating, or even a compensable rating, under these codes is not warranted.  

Lastly, although the Veteran has been shown to have osteoarthritis of the metatarsal and interpahalangeal joints of the toes, the Board finds that a separate rating under DC 5003 is not warranted.  For one, the rating criteria pertaining to foot disabilities are not predicated upon limitation of motion and therefore a 10 percent rating would not be warranted for arthritis with noncompensable limitation of motion of the feet.  Next, the Board observes that the Veteran's current 10 percent ratings account for the Veteran's osteoarthritis, and that such arthritis is included in the finding that the Veteran had a moderate foot injury of the right and left feet.  Therefore, to also grant ratings under DC 5003 would amount to impermissible pyramiding.  38 C.F.R. § 4.71a, DCs 5003; 38 C.F.R. § 4.14  (2010).  Further, despite that the Veteran also had osteoarthritis of two minor joint groups, the toes of both feet, his service-connected disability is primarily manifested by pain in the arches and heel, rather than pain in the toes, and thus DC 5284 is the more appropriate rating. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2010), DeLuca v. Brown, 8 Veteran. App. 202 (1995).  However, because the diagnostic code pertaining to foot injuries does not contain criteria based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment, are not applicable where a rating is assigned pursuant to that diagnostic code. 


Other Considerations 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  In this regard, the evidence of record reflects that the Veteran has maintained employment despite his bilateral foot disabilities and has been provided alternate work by his employer due to his limitations.  The major effect of his foot disabilities appears to affect his ability to complete overtime work, rather than his regular work load, as was stated on the most recent VA examination.  The Veteran has not stated that his bilateral foot disabilities preclude his ability to work.  Therefore, the Board finds that the Veteran's bilateral foot disabilities do not render him unemployable. 

Moreover, insofar as the Veteran's bilateral foot disabilities interfere with his employability, the Board finds that such is contemplated by his assigned evaluations under the rating schedule.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  In addition, the Board observes that the Veteran does not meet the threshold scheduler criteria for TDIU.  Therefore, as the Board has determined that a claim for TDIU has not been raised by the Veteran or the evidence of record, higher ratings for the Veteran's bilateral foot disabilities may only be awarded on an extra-schedular basis. 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral foot disabilities with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's bilateral foot disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, in resolving all doubt in favor of the Veteran, the Board concludes that the Veteran's bilateral foot disability warrants the assignment of separate ratings of 10 percent for each foot under DC 5284, effective December 16, 2003, the effective date of service connection, in place of the current single 10 percent rating for a bilateral foot disability.  














	(CONTINUED ON NEXT PAGE)


In this case, the "benefit-of-the-doubt" rule applies, and the claim is therefore granted.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 


ORDER


An initial 10 percent rating for a right foot disability, characterized by plantar fasciitis, hallux valgus, hallux rigidus and osteoarthritis, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

An initial 10 percent rating for a left foot disability, characterized by plantar fasciitis, hallux valgus, hallux rigidus and osteoarthritis, is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


